Citation Nr: 1709270	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-31 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This decision denied the Veteran's claims of entitlement to service connection for tinnitus, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities and entitlement to TDIU benefits. 

In the February 2010 rating decision on appeal, the RO also denied claims for entitlement to increased ratings for coronary artery disease and diabetes mellitus.  However, in the Veteran's October 2011 VA Form 9, he limited his appeal to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities, as well as entitlement to TDIU.  As such, the claims of entitlement to coronary artery disease and diabetes mellitus are not currently before the Board. 

This matter was previously before the Board in September 2014, at which time it was remanded for additional development.  While this case was in remand status, the RO granted service connection for bilateral hearing loss in a September 2016 rating decision.  Therefore, that issue is no longer on appeal. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to his service-connected bilateral hearing loss disability.  

2.  The Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for establishing entitlement to TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims for entitlement to service connection for tinnitus and TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).

The Veteran asserts that his currently diagnosed tinnitus is the result of in-service noise exposure.  He contends that he was exposed to acoustic trauma from engines and loud noises while serving as a machinist for two years during service.  

Service treatment records are negative for any complaints or findings of tinnitus.  The Veteran's DD Form 214 reflects that his occupational specialty was machinist.  

The Veteran was afforded a VA audiological examination in August 2009.  The Veteran reported that he was exposed to loud noise during service and did not use ear protection.  The examiner noted that there was a current complaint of bilateral tinnitus.  Specifically, the Veteran experienced intermittent tinnitus during the day, which lasted a few seconds to a few minutes.  The examiner opined that it was at least as likely as not that the Veteran's current tinnitus was related to his hearing loss.  

The Veteran underwent another VA examination in February 2016.  The examiner noted that the Veteran served as a machinist and construction engineer in Vietnam.  He was exposed to loud machinery, generators, and heavy equipment.  The Veteran denied post-service occupational noise exposure when he worked at Reynolds for 20 years and reported wearing hearing protection when he worked at Tennessee Valley Authority.  The Veteran reported that he initially noticed tinnitus 15 to 20 years ago.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure.  The examiner explained that there were no complaints of tinnitus during service and that the Veteran did not associate the onset of tinnitus with a military noise event or time frame.  

After a review of all the evidence of record, the Board finds that the Veteran's tinnitus was caused by his now service-connected bilateral hearing loss.  The August 2009 and February 2016 VA examiners diagnosed tinnitus.  Moreover, the August 2009 VA examiner found that the Veteran's tinnitus was related to his bilateral hearing loss.  There is no contrary medical opinion of record which addresses secondary service connection.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, have been met.  

TDIU

The Veteran contends that he is entitled to TDIU benefits.  After reviewing the evidence of record, the Board finds that TDIU benefits are warranted.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Throughout the period on appeal, service connection has been in effect for coronary artery disease, rated as 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; and erectile dysfunction and bilateral hearing loss, both rated as noncompensable.  His ratings warranted a 70 percent combined evaluation throughout the period on appeal.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16.  

During the August 2009 VA audiological examination, the Veteran described difficulty understanding in the presence of competing noise and listening to the television.  

In August 2009, the Veteran was afforded a VA examination to address the severity of his diabetes mellitus, erectile dysfunction and coronary artery disease.  The Veteran reported that he followed a diabetic diet.  He used Levitra to treat his erectile dysfunction symptoms, but the medication caused indigestion and heartburn.  His coronary artery disease resulted in dyspnea on exertion going upstairs.  He was able to walk one mile a day six days per week.  The Veteran's current estimated metabolic equivalents (METs) was four to five since he was able to engage in light housework, sexual intercourse, and light walks.  The Veteran reported that he retired in 2004 due to age or duration of work.  The examiner noted that the Veteran's service-connected disorders did not impair his ability to perform physical or sedentary employment.  

In the February 2016 VA audiological examination report, the examiner found that the Veteran's bilateral hearing loss impacted his ability to work.  The Veteran reported difficulty hearing in the presence of background noise and difficulty hearing the television.  

The Veteran was afforded a VA examination in September 2016 for his service-connected coronary artery disease, diabetes mellitus, and erectile dysfunction.  The Veteran reported that he previously walked two miles per day on the treadmill, but stopped two years ago due his nonservice-connected knee disability.  Thereafter, he used a stationary bike for 30 minutes a day, without any cardiac side effects.  An interview based METs test indicated that the Veteran experienced fatigue at five to seven METs.  This METs level was consistent with activities such as walking one flight of stairs, golfing (without a cart), mowing a lawn (push mower), and heavy yardwork (digging).  The examiner stated that the Veteran's coronary artery disease would impair heavy physical activities with heavy load bearing, but would not impair sedentary activities.  With respect to his diabetes mellitus, the examiner noted that the Veteran's treatment included a restricted diet, prescribed oral hypoglycemic agents, and insulin injections.  The examiner concluded that the Veteran's diabetes mellitus and erectile dysfunction did not impact his ability to work.  As to the combined effect of all of the Veteran's service-connected disabilities, the VA examiner opined that the Veteran should avoid physical labor, but that he was able to perform sedentary desk jobs with light physical activity.  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The September 2016 VA examiner found that the Veteran should avoid physical labor, but that he was able to perform sedentary work with light physical labor.  The Veteran completed four years of high school.  He also completed two years of trade school as a machinist from 1960 to 1962.  The Veteran's employment history includes work as a machinist, which would require some physical labor in order to operate and repair heavy machinery and handle products for eight hours a day.  As noted above, the Veteran experienced fatigue when performing activities such as digging, pushing a lawn mower, and climbing a flight of stairs.  Moreover, the VA examiner concluded that the Veteran was capable of sedentary employment, however, the Veteran does not have the educational and employment experience required to qualify him for sedentary employment.  The finding of an inability of obtain or maintain substantially gainful employment is a finding of fact and not a medical opinion.  Therefore, despite the previous finding by the September 2016 VA examiner, the Board finds sufficient facts of record to suggest that it is at least as likely as not that this particular Veteran is unable to sustain substantially gainful employment as a result of service-connected disability.  

The Board acknowledges the notations in the record indicating that the Veteran retired due to age or duration of employment, however, in May 2009, the Veteran explained that he chose to retire because he was unable to keep up with the demands of the job due to his service-connected disabilities.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to service-connected disabilities.  Accordingly, entitlement to a total disability rating based on individual unemployability is warranted.  


ORDER

Service connection for tinnitus is granted.  

The claim of entitlement to TDIU benefits is granted.  


REMAND

While the Board regrets the delay, additional development is still required before the Board decides the Veteran's remaining claims.

In September 2014, the Board remanded the claims for another VA examination.  The Board noted the August 2009 VA examination report which indicated that the Veteran had decreased sensation in the lower extremities, but that the nerve conduction study was negative for neuropathy findings.  The August 2009 VA examiner concluded that a nerve conduction study was the gold standard test to identify neuropathy.  The Board also noted the medical literature provided by the Veteran's representative, which indicated that nerve conduction studies could give misleading results and that medical care providers should rely upon a careful clinical correlation.  Therefore, the Board instructed the RO to provide the Veteran a VA examination and to obtain a medical opinion as to whether the Veteran had peripheral neuropathy.  The examiner was instructed to explain the clinical significance of any findings noted in the physical examination and to consider the evidence that nerve conduction studies could give misleading results. 

Pursuant to the September 2014 Board remand, the Veteran was afforded a VA examination in February 2016.  The Veteran described his symptoms as his feet feeling like they had soap on them, a tight feeling in his feet, cold feet, and tingling hands and feet.  The examiner noted that an electromyography study performed in September 2009 was normal.  The VA examiner concluded that the Veteran did not have a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  The examiner noted that a January 2016 monofilament sensory examination completed by his primary care provider, as well as the neurologic examination done during the VA examination were both normal.  The examiner further explained that there was no clinical or electrodiagnostic evidence for a diagnosis of peripheral neuropathy.  

The Board finds that the February 2016 VA medical examination is inadequate.  The September 2014 remand directives required the examiner to address specific information in his or her opinion and the February 2016 examiner failed to do so; accordingly, another VA examination is warranted.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  Specifically, the examiner did not consider the medical literature cited by the Veteran's representative that nerve conduction studies can give misleading results and that medical providers should rely heavily upon a careful clinical correlation.  The examiner was also instructed to explain the significance of any findings noted in the physical examination, such as decreased sensation. 

Additionally, the February 2016 VA examiner mentioned a January 2016 monofilament sensory examination completed by the Veteran's primary care provider; such records have not been provided or obtained.  Accordingly, a remand is required to obtain these outstanding records. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to his claimed peripheral neuropathy, to specifically include the January 2016 monofilament sensory examination completed by his primary care provider.  In addition, the RO or AMC should provide and request the Veteran to complete and return VA Form 4142's for any additional providers who have treated him for his claimed peripheral neuropathy.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Next, the RO or AMC should afford the Veteran a VA examination by a physician, who has not previously examined this Veteran.  All pertinent evidence of record must be made available to and reviewed by the physician(s).  Any indicated studies should be performed.  

Following a thorough review of the evidence of record and conducting a thorough clinical evaluation of the Veteran, and with consideration of the Veteran's lay statements and consistent with sound medical judgment, the appropriate physician should address the following:

(a) Whether the Veteran has peripheral neuropathy or any other neurological disorder of the upper and lower extremities.  In doing so, the examiner should address and explain the various symptoms shown throughout the period of the appeal, to include numbness, tingling, tight feet, cold feet, as well as the physical findings noted in the August 2009 VA examination report.  The VA examiner must also address and discuss the medical literature cited by the Veteran's representative that nerve conduction studies can give misleading results and that medical providers should rely heavily upon a careful clinical correlation.

With respected to each neurological disorder present during the period of the claim, the examiner must address whether it is at least as likely as not (50 percent probability or higher) that the disorder is etiologically related to the Veteran's service-connected disabilities, to include his service-connected diabetes mellitus.  

With respected to each neurological disorder present during the period of the claim, the examiner must address whether it is at least as likely as not (50 percent probability or higher) that the disorder was permanently worsened by the Veteran's service-connected disabilities, to include his service-connected diabetes mellitus.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


